Citation Nr: 9920096	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to May 1975.

On appellate review in November 1995, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
pernicious anemia and residuals of a fracture of the right 
wrist, based upon an allegation of clear and unmistakable 
error in a March 1977 rating decision.  The Board also 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.  The issues of entitlement to 
a permanent and total disability evaluation for pension 
purposes and entitlement to special monthly pension based on 
the need for the regular aid and attendance of another person 
or at the housebound rate were remanded for additional 
development.

In December 1998, entitlement to nonservice-connected pension 
was granted, but the denial of entitlement to special monthly 
pension was confirmed and continued.  Accordingly, the only 
issue that remains on appeal is entitlement to special 
monthly pension, as all other issues in controversy have been 
resolved.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran provides for his own self care, has the 
ability to leave home, and is able to protect himself from 
the hazards of his daily environment.

3.  The veteran does not have a single permanent disability 
rated as 100 percent disabling and is not confined to his 
home or immediate premises by reason of his disabilities.


CONCLUSION OF LAW

The criteria required for entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound have not been 
met.  38 U.S.C.A. §§ 1502, 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to special monthly pension 
benefits.  Review of the record indicates that the veteran 
has submitted a well-grounded claim.  The Department of 
Veterans Affairs (VA) therefore has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the pertinent 
evidence of record, the Board is satisfied that the pertinent 
evidence has been adequately developed and received for an 
equitable disposition of the appeal.  Id. 

Section 1521 of title 38, United States Code, provides that 
each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct shall receive VA pension.  
Section 1521 also provides for an increased rate of pension, 
in the form of special monthly pension, when an otherwise 
eligible veteran is in need of regular aid and attendance or 
has a disability rated as permanent and total and has an 
additional disability or disabilities rated at 60 percent, or 
is permanently housebound.  See 38 U.S.C.A. § 1521; Turco v. 
Brown, 9 Vet. App. 222 (1996).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
in need of regular aid and attendance if he (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(b), (c).

38 C.F.R. § 3.352(a) provides that the following criteria 
will be accorded consideration in determining the need for 
regular aid and attendance: the inability of claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); the inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; and the inability to 
attend to the wants of nature; or the incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  In addition, being "bedridden" will 
be a proper basis for the determination.  "Bedridden" 
requires that the claimant remain in bed, although the fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure is 
not considered as being bedridden.  Id.

It is not required that all of the disabling conditions 
enumerated in the foregoing paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Upon review of the pertinent evidence of record, the Board 
concludes that the evidence does not establish entitlement to 
aid and attendance benefits.  In relevant part, review of the 
record shows that VA examination in December 1976 shows 
diagnoses of a congenital or developmental transitional 
lumbosacral spine at the L5 vertebra joint area.  VA 
outpatient treatment reports and examination reports, to 
include a May 1990 medical certificate dated from February 
1989 to May 1990, show in 1989 the veteran underwent a lumbar 
hemilaminectomy, L4-5 disc resection, lumbar puncture, and 
lumbar myelogram and record diagnoses of L4-5 herniated disc 
with lumbar five radiculopathy.  VA examination in September 
1990 reveals a diagnosis of pernicious anemia by history and 
as secondary to hypothyroidism.  A diagnosis of status post-
lumbar laminectomy times 2 with herniated disc excision now 
with lumbar spondylosis moderately symptomatic was also made.

At his personal hearing in July 1991, the veteran testified 
that he experienced paralysis of the legs and was housebound.  
The veteran also stated that he needed the aid and attendance 
of another person to help with his daily activities.  His 
condition had worsened and his family and friends already 
assisted him.  

Continued treatment for a lower back disorder, headaches, and 
hypothyroidism are documented throughout VA hospital and 
outpatient treatment reports dated from April 1991 to July 
1992.  The reports also show that in May 1992, the veteran 
had a lumbar puncture and computed tomography (CT) scan of 
the head without contrast.  
VA outpatient treatment reports dated from September 1993 to 
January 1996 are also of record.  Those reports show 
continued treatment for lower back pain and pernicious 
anemia.  Included within the reports is a June 1995 emergency 
room report showing that the veteran received treatment for 
neck pain with radiculopathy.  

The veteran's Social Security Administration (SSA) reports, 
which include medical reports and statements dated from 
September 1984 to December 1990 showing treatment for a lower 
back pain are also of record.  Included within the reports 
are medical statements dated from September 1984 to October 
1985 from Northshore Orthopedics and Associates showing that 
the veteran received emergency room treatment after falling 
and experiencing severe lower back pain; several employment 
related reports such as an November 1986 Career Assessment 
Inventory Report, December 1986 Vocation Evaluation Report, 
and an undated Therapy Sessions Report; and VA treatment 
reports dated from February 1989 to December 1990.  

Also included within the SSA reports is a December 1996 
internal medicine evaluation report from the MSDI Physician 
Group.  In the report, the veteran reported a history of 
chronic low back pain with severe back pain and progressive 
weakness to the right lower extremities.  The veteran denied 
having any pain-free episodes and maintained that minimal 
exertion, which includes lifting, bending, or lifting light 
objects, occasionally aggravated the pain discomfort.  He 
also complained of progressive numbness, pain and weakness of 
the right upper extremity.  The report shows that the veteran 
independently provided for his own self-care and lived with 
his wife, for whom he depended on for most of the necessary 
upkeep of the household.  On physical examination, Snellen 
eye examination without lenses showed visual acuity to 20/30, 
bilaterally, and on musculoskeletal examination, the back 
revealed significant paravertebral muscle spasm, marked 
tenderness of the lumbar region, and a well-healed 
laminectomy scar.  Motor strength, muscle bulk and tone of 
the upper extremities were 4/5 on the right and 5/5 on the 
left and for the lower extremity they were 4+/5, bilaterally.  
Sensory perception lost of the ulnar pattern of distribution 
on the right upper extremity was present.  The diagnoses were 
lumbar pain with radiculopathy and ulnar nerve entrapment.

After examination, the examiner wrote that the veteran's 
allegation of pain of the lower back was markedly restricted 
and his range of motion was slightly limited with findings 
suggestive of persistent radiculopathy.  The veteran's 
complaint of limited use of the right upper extremity was 
also observed.  His motor strength on the right was reduced 
as compared to the left and he had findings consistent with 
entrapment neuropathy involving the right ulnar nerve.  The 
veteran had a sedentary level of functioning. 

VA examination in July 1998 documents complaints of chronic 
back pain, right wrist pain, pernicious anemia, and 
migraines.  On physical examination, findings associated with 
the eyes were essentially normal.  Examination of the back 
showed a 15-centimeter well healed mid-lumbar vertical scar 
with mild tenderness to palpation of the midline and the 
paralumbar areas.  Straight leg raising was positive at 80 
degrees and Lasegue's sign was positive.  Retroflexion was 
5/30 degrees, flexion was 40 degrees, and lateral flexion was 
20/30 degrees, bilaterally.  Examination of the right wrist 
and hand showed 1+ synovitis of the wrist and hand with mild 
tenderness, but there was full range of motion of the hands 
and fingers and good grip strength without atrophy were 
demonstrated.  Neurological examination and mental 
examination were normal.  Findings showed that the veteran 
was oriented time three and his memory, behavior, 
comprehension and coherence response, emotional reaction and 
intention, and social occupational capacity were normal.  X-
ray studies of the lumbar spine revealed mild degenerative 
disc disease at L5-S1 and previous lumbar laminectomy at S1 
and x-ray studies of the right wrist showed a possible 
navicular fracture, proximal third, and probable bone cyst, 
proximal lateral aspect of the navicular. 

The diagnoses were pernicious anemia--the veteran complains 
of occasional mild fatigue but objective factors show a 
fairly decent hemoglobin and hematocrit which should only 
have a mild effect on his functional capacity - - and status 
post laminectomy with disc excision.  The subjective factors 
associated with the back included considerable constant pain 
and the inability to walk more than one block, to stand for 
more than a half of an hour, and to bend or stoop effectively 
without back pain.  The examiner then reviewed the above- 
discussed objective findings.

The diagnoses also included a status post-right wrist 
fracture, and thereafter, the examiner reiterated the 
veteran's subjective complaints of having constant pain of 
the right wrist with aches and occasional swelling, and 
problems gripping and writing for long periods of time.  
Thereafter, the objective findings were repeated.  A 
diagnosis of migraine headaches was also made.  In this 
matter, the veteran's subjective complaints were having 
headaches three to four times per month, which were mostly 
relieved with Imitrex in three or four hours; however, 
neurological examination was within normal limits and there 
was no history of any seizures of adverse effects from 
migraines.  The examiner found that this disorder did not 
result in functional incapacity.  A diagnosis of athlete's 
foot, resolved was also made.

With respect to the veteran's functional capacity, the 
examiner stated that the veteran had considerable functional 
capacity impairment because of his lumbar spine syndrome.  
The disorder caused him to have a less than sedentary 
functional capacity with tolerance of less than two hours of 
standing or walking cumulatively for an eight-hour day.  His 
right hand condition with ulnar nerve entrapment and 
arthritis limited his ability to carry probably more than 10 
pounds occasionally.  Although the veteran was unable to 
function effectively at any job because of these conditions, 
he has full ability to perform all activities of daily 
living.  His mental capacity was intact as well.  

As demonstrated above, there is no evidence of record showing 
that the veteran is blind or so nearly blind as to have a 
corrected visual acuity of 5/200 or less, or that he is 
confined to a nursing home as a result of mental or physical 
incapacity.  The clinical data shows that the veteran's 
uncorrected visual acuity is 20/30, bilaterally, and that he 
lives at home with his wife.  Additionally, although the 
veteran has severe functional impairment, the record fails to 
show that the criteria for entitlement to aid and attendance 
benefits under Section 3.352 have are met.  The veteran is 
not so helpless as to need regular aid and attendance.  He 
can clean and dress himself, attend to the wants of nature, 
and avoid the hazards and dangers in his daily environment.  
In addition, the veteran is not bedridden.  The evidence 
shows that the veteran provides for his own self-care and is 
capable of leaving home.  There is no evidence of record 
indicating that the veteran is not able to protect himself 
him from the hazards of his daily environment.  Based on the 
aforementioned, the Board concludes that the evidence of 
record does not establish that entitlement to special monthly 
pension for regular aid and attendance is warranted.  Turco 
v. Brown, 9 Vet. App. 222, 224; 38 C.F.R. § 3.352(a).

Where a veteran does not qualify for increased pension based 
on a need for regular aid and attendance, an increase in the 
rate of pension may be authorized where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  38 C.F.R. § 3.351(d).  The veteran is considered 
housebound if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, excluding unemployability under Section 
4.17, the veteran has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is "permanently housebound" by reason of 
disability or disabilities.  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
Id.

The veteran's disabilities are as follows: status post lumbar 
laminectomy, L4-L5, with pain, evaluated at 40 percent; right 
wrist and hand synovitis, evaluated at 20 percent; pernicious 
anemia with headaches, evaluated at 10 percent; athletes' 
foot (resolved), evaluated at zero percent; and 
hypothyroidism, evaluated at 10 percent.  The combined 
disability rating is 60 percent.

In this case, the evidence does not show that the appellant 
is entitled to special monthly pension on account of being 
housebound.  As indicated above, the veteran fails to meet 
the necessary percentage requirements.  The veteran does not 
have a single permanent disability rated at 100 percent 
disabling under the Schedule for Rating Disabilities (Ratings 
Schedule), or additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct, from the permanent disability rated as 100 percent.  
As such, the veteran does not meet the applicable percentage 
requirement in order to establish entitlement to special 
monthly benefits.  

Here, the veteran's status post lumbar laminectomy, L4-5 is 
rated at 40% disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 (1998).  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, and a 100 percent rating for a spinal 
disorder is appropriate under the rating schedule only where 
there has been vertebral fracture (residuals of which are 
manifested by cord involvement, the need to be bedridden, or 
by the need to wear long leg braces) (38 C.F.R. § 4.71a, DC 
5285 (1998)), or an unfavorable complete bony fixation of the 
spine (38 C.F.R. § 4.71a, DC 5286 (1998)).  Since there is no 
evidence in the record indicating that the veteran has 
pronounced intervertebral disc syndrome compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other adverse 
neurological findings, a vertebral fracture of the spine, or 
an unfavorable complete bony fixation of the spine, there is 
no basis upon which a 60 or 100 percent rating can be 
assigned.  Turco v. Brown, 9 Vet. App. at 225; 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293, 5285, 5286.  
Accordingly, the veteran fails to meet the necessary 
percentage requirements for entitlement to special monthly 
pension on account of being housebound.  Id.

In addition to the foregoing, the evidence of record fails to 
show that the veteran is "permanently housebound" by reason 
of disability or disabilities.  The veteran is not 
substantially confined to his dwelling or immediate premises, 
and he is not institutionalized.  As discussed above, the 
veteran is capable of leaving home on a daily basis and 
recent clinical findings do not show evidence of physical 
impairment that would substantially confine the veteran to 
his immediate premises.  In light of the foregoing, the Board 
finds that in this case entitlement to special monthly 
pension for being housebound also is not warranted.  Turco, 
supra; 38 C.F.R. § 3.351(d)(1), (2).  The appeal is denied.  
38 U.S.C.A. §§ 1502, 5107; 38 C.F.R. §§ 3.351, 3.352.



ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance, or for being housebound, is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

